1
                               UNITED STATES DISTRICT COURT
2
                                       DISTRICT OF NEVADA
3

4
      MARIO CAMACHO,                                   Case No. 3:20-cv-00488-RCJ-WGC
5
            Petitioner,
6                                                      ORDER
            v.
7
      WILLIAM GITTERE, et al.,
8
            Respondents.
9

10

11

12          In this habeas corpus action, the petitioner, Mario Camacho, represented by
13   appointed counsel, was due to file a second amended petition for writ of habeas corpus
14   by May 10, 2021. See Order entered January 8, 2021 (ECF No. 22) (120 days to file
15   second amended petition).
16          On May 3, 2021, Petitioner filed a motion for extension of time (ECF No. 25),
17   requesting a 91-day extension of time, to August 9, 2021, to file his second amended
18   petition. This would be the first extension of this deadline. Petitioner’s counsel states in
19   the motion that the extension of time is necessary because of travel restrictions
20   resulting from the COVID-19 pandemic, which have hampered counsel’s investigation.
21   Respondents do not oppose the motion for extension of time. The Court finds that the
22   motion for extension of time is made in good faith and not solely for the purpose of
23   delay, and that there is good cause for the extension of time.
24          IT IS THEREFORE ORDERED that Petitioner’s Motion for Extension of Time
25   (ECF No. 25) is GRANTED. Petitioner will have until and including August 9, 2021, to
26   file his second amended petition for writ of habeas corpus.
27

28
                                                   1
1              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered January 8, 2021 (ECF No. 22) will remain in

3    effect.

4

5              DATED THIS 4th day of May, 2021.
6

7
                                                      ROBERT C. JONES,
8                                                     UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
